DETAILED ACTION
Claims 1-20 have been examined and are pending.
This application is a Continuation of 15/602,753, now US 10,686,902.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). 
Examiner understands Applicant’s duty of disclosure. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references. That said, the examiner invites the applicant to identify specific references submitted and provide pinpoint citations to areas that the applicant believes may need closer scrutiny.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed platform comprises “computer-readable mediums.” The broadest reasonable interpretation of computer-readable medium includes both statutory and non-statutory media, including non-statutory signals per se. Absent an express statement excluding signals as the definition of computer-readable medium, the broadest reasonable interpretation applies to the claims. Here the specification gives statutory examples of types of computer-readable medium, but does not exclude signals from the examples. Amending Claim 8 to recite “non-transitory” computer-readable mediums will cure the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2011/0246287 A1 (Wright et al.).

As to Claims 1, 8 and 15, Wright et al. anticipate a method; a communication platform; and a non-transitory computer-readable medium, respectively, comprising: 
receiving, by a communication platform, a request including an identifier for an external resource (Wright et al. disclose users registering {service request} for a multiuser notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels – external resources} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]); 
transmitting a subsequent request to the external resource identified by the identifier (Wright et al. disclose after users register for notifications, employing another service such as via Hootsuite, Twitter, etc. - ¶ [0046]); 
receiving, from the external resource, data identifying a message payload, a set of communication endpoints, and a set of communication channel identifiers corresponding to the set of communication endpoints (Wright et al. disclose after users register for notifications, employing another service such as via Hootsuite, Twitter, etc., and sending the notifications to a plurality of the business customer’s registered users using the channels predetermined during registration - ¶ [0046]; and disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]); 
transmitting messages to communication endpoints in the set of communication endpoints, each message including the message payload and being transmitted to a respective communication endpoint using a communication channel identified by a communication channel identifier corresponding to the respective endpoint (Wright et al. disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices specified by a user(s) to receive the notifications - ¶ [0082]). 

As to Claims 2, 9 and 16, Wright et al. anticipate the method of claim 1; the communication platform of claim 8; and the non-transitory computer-readable medium of claim 15, respectively, further comprising: 
receiving a second request including a second identifier for a second external resource (Wright et al. disclose users registering {service request} for a multiuser notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels – external resources} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]; and disclose that the campaign services a plurality of customers, which indicates that at least a second customer would be serviced the same as the first, with the customer specifying their own parameters - ¶¶ [0023, 0028, 0032, 0038]); 
transmitting a second subsequent request to the second external resource identified by the second identifier (Wright et al. disclose after users register for notifications, employing another service such as via Hootsuite, Twitter, etc. - ¶ [0046]; and disclose that the campaign services a plurality of customers, which indicates that at least a second customer would be serviced the same as the first, with the customer specifying their own parameters - ¶¶ [0023, 0028, 0032, 0038]); 
receiving, from the second external resource, data identifying a second message payload, a second set of communication endpoints, and a second set of communication channel identifiers corresponding to the second set of communication endpoints (Wright et al. disclose after users register for notifications, employing another service such as via Hootsuite, Twitter, etc., and sending the notifications to a plurality of the business customer’s registered users using the channels predetermined during registration - ¶ [0046]; and disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]; and disclose that the campaign services a plurality of customers, which indicates that at least a second customer would be serviced the same as the first, with the customer specifying their own parameters - ¶¶ [0023, 0028, 0032, 0038]); 
transmitting messages to communication endpoints in the second set of communication endpoints, each message including the second message payload and being transmitted based on the second set of communication channel identifiers (Wright et al. disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices specified by a user(s) to receive the notifications - ¶ [0082]; and disclose that the campaign services a plurality of customers, which indicates that at least a second customer would be serviced the same as the first, with the customer specifying their own parameters - ¶¶ [0023, 0028, 0032, 0038]). 

As to Claims 3, 10 and 17, Wright et al. anticipate the method of claim 1; the communication platform of claim 8; and the non-transitory computer-readable medium of claim 15, respectively, 
wherein the request includes a first tag from a set of tags, the first tag identifying the communication endpoints in the set of communication endpoints to which the message is to be transmitted (Wright et al. disclose users registering {service receives} for a notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Wright et al. also disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending {to user-tagged devices} to a plurality of devices specified by a user(s) {tagged to receive notifications based on user tag} to receive the notifications - ¶ [0082]). 

As to Claims 4,11 and 18, Wright et al. anticipate discloses the method of claim 3; the communication platform of claim 10; and the non-transitory computer-readable medium of claim 17, respectively,, further comprising: 
identifying each communications endpoint in the set of communication endpoints that is tagged with the first tag, yielding the communication endpoints in the set of communication endpoints to which the message is to be transmitted (Wright et al. disclose users registering {service receives} for a notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Wright et al. also disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending {to user-tagged devices} to a plurality of devices specified by a user(s) {tagged to receive notifications based on user tag} to receive the notifications - ¶ [0082]). 

As to Claims 6 and 13, Wright et al. anticipate the method of claim 1; and the communication platform of claim 8, respectively, wherein transmitting messages to communication endpoints in the set of communication endpoints comprises 
transmitting an asynchronous message to a first communication endpoint in the set of communication endpoints (Wright et al. disclose both synchronous and asynchronous notification content being sent - ¶¶ [0034-0036]). 

As to Claims 7, 14 and 20, Wright et al. anticipate the method of claim 1; the communication platform of claim 8; and the non-transitory computer-readable medium of claim 15, respectively, 
wherein at least one communication channel identified by a communication channel identifier is a proprietary service Application Programming Interface (API) channel to a device endpoint (Wright et al. - ¶ [0044, 0080-0082]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0246287 A1 (Wright et al.), in view of US 9,584,462 B1 (Chen et al.).

As to Claims 5, 12 and 19, Wright et al. anticipate the method of claim 1; the communication platform of claim 8; and the non-transitory computer-readable medium of claim 15, respectively. 
Wright et al. disclose delivering notification messages to endpoints, but do not expressly disclose receiving a delivery status from at least one communication to which the message was transmitted, the delivery status indicating that the message was received by the at least one endpoint. However, Chen et al. disclose
receiving a delivery status from at least one communication to which the message was transmitted, the delivery status indicating that the message was received by the at least one endpoint (Chen et al. disclose detecting delivery failures at one preferred email address; and compensating by sending a notification to an alternative email address – Claim 1. Detecting delivery failures necessarily requires distinguishing between delivery failures and successes). 
It would have been obvious to one of ordinary skill in the art to combine receiving a delivery status from at least one communication to which the message was transmitted, the delivery status indicating that the message was received by the at least one endpoint, taught by Chen et al., with message delivery, taught by Wright et al., in order to compensate for delivery failures (Chen et al. – Claim 1).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456